Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 1 of 14 PageID #: 1142




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------- X
                                                               :
    UNITED STATES OF AMERICA,                                  :
                                                               :   MEMORANDUM
                                                               :   DECISION AND ORDER
                          - against –                          :
                                                               :   13-cr-0109 (BMC)
    LAWAL BABAFEMI,                                            :   20-cv-3384 (BMC)
                                        Defendant.             :
                                                               :
                                                               :
   ----------------------------------------------------------- X

   COGAN, District Judge

           Petitioner-defendant seeks habeas corpus relief under 28 U.S.C. § 2255 to vacate

   his conviction and sentence. Alternatively, he requests compassionate release pursuant to

   18 U.S.C. § 3582(c). He is not entitled to relief under either statute and, therefore, both

   of his motions are denied.

                                             BACKGROUND

   I.      Offense conduct

           Defendant is a Nigerian citizen who traveled to Yemen in 2010 for the purpose of

   joining the terrorist organization known as al-Qaeda in the Arabian Peninsula (“AQAP”).

   AQAP is well known to Western authorities for having inspired or funded attempts to

   bring down U.S.-bound planes; for the Charlie Hebdo attack in Paris; and for a massacre

   of sailors and civilians at Pensacola Naval Air Station. Defendant was deported back to

   Nigeria from Yemen in 2011, but returned. On his return to Yemen, he met an AQAP

   agent and took an oath of allegiance to AQAP.

           In Yemen, defendant established a relationship with an individual, the well-

   known terrorist Samir ibn Zafar Khan. Khan was a U.S. citizen who headed AQAP’s
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 2 of 14 PageID #: 1143




   English-language propaganda wing. In particular, Khan was the founder of Inspire

   Magazine, an online English language publication that advocated violence against

   Western interests and contained instructions for the creation and use of bombs and other

   deadly devices. Defendant wrote or edited articles for the magazine to assist in

   disseminating its violent message.

              Defendant had originally gone to Yemen for the purpose of fighting against

   Western interests as part of AQAP located in that country. While there, he received

   weapons training, including the use of a machine gun. Defendant had a number of

   meetings with the infamous Yemeni terrorist, Anwar al-Awlaki, 1 which led defendant to

   decide to return to Nigeria as a recruiter for al-Qaeda. He received $8600 in cash from

   AQAP to return to Nigeria and carry out this mission. In fact, upon his return to Nigeria,

   defendant contacted many people and pitched them on joining al-Qaeda.

   II.        Pre-trial proceedings and sentencing

              Defendant was arrested by Nigerian authorities and indicted in the Eastern

   District of New York. He was extradited to face this indictment in 2013. The four-count

   indictment contained charges of conspiracy to provide material support to a foreign

   terrorist organization (“FTO”) (18 U.S.C. §§ 2339B(a)(1) and 2339B(d)); the substantive

   crime of that conspiracy; use and brandishing of a firearm (18 U.S.C. § 924(c)); and

   conspiracy to use a firearm (18 U.S.C. § 924(o)). Notably, the latter two counts each

   carried a mandatory minimum sentence of seven or fifteen years’ custody, respectively,

   and consecutive to Counts One and Two, and the indictment as a whole exposed

   defendant to life in prison.



   1
       Both al-Awlaki and Khan were killed in a U.S. drone strike in 2011.


                                                         2
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 3 of 14 PageID #: 1144




          On April 29, 2014, represented by Federal Public Defender Lisa Hoyes, Esq.,

   petitioner pled guilty before Judge Gleeson to Counts One and Two of the indictment

   pursuant to a plea agreement. The plea agreement included the usual waiver of appeal

   and right to make a habeas corpus motion, effective as to the sentence if the court

   sentenced defendant to 360 months’ custody or less.

          In his allocution, defendant gave Judge Gleeson all of the required assurances

   under Fed. R. Crim. P. 11. In fact, the transcript shows that Judge Gleeson went even

   further than Rule 11 requires in confirming defendant’s understanding of the charges and

   the plea agreement; that he had thoroughly discussed the case with Ms. Hoyes; and that

   the guilty plea was voluntary. Judge Gleeson then asked defendant to explain what he

   had done that made him guilty of the charges, and defendant articulated the following:

          THE DEFENDANT: I did meet the Al Qaeda in Yemen and I
          collected some amount of money from them to recruit English
          speaking Nigerians for them. And when I eventually got to
          Nigeria, I indeed made attempt to recruit two persons for them.

          THE COURT: This was during the period between January of
          2010 and August of 2011?

          THE DEFENDANT: Yes.

          THE COURT: And when you -- did you take the money from
          Yemen and go back to Nigeria?

          THE DEFENDANT: Yeah, I took the money but I – I took the
          money. Eventually I went to Nigeria.

          THE COURT: When you took the money, when you were in
          Yemen, did you agree with at least one other person to provide
          material support to Al Qaeda in the Iranian [sic] Peninsula?

          THE DEFENDANT: Yes, I did.

          THE COURT: And I take it that that material support took the
          form when you got back to Nigeria of recruiting English speaking



                                                3
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 4 of 14 PageID #: 1145




           Nigerians for Al Qaeda in the Iranian [sic] Peninsula?

           THE DEFENDANT: Yes.

           Prior to sentencing, Ms. Hoyes filed a nearly 100-page sentencing submission on

   defendant’s behalf, arguing for a 15-year sentence. The submission included a lengthy,

   detailed, and highly articulate letter from defendant (who speaks and writes English)

   describing his entire life story, including how he became involved with AQAP, and again

   acknowledging his guilt and apologizing for his conduct. Among other things, defendant

   stated in the letter that “the moment I left the Damaj Institute along side Yahya, the Al-

   Qaida guy, I knew I have made the worst decision of my life.”

           At sentencing on August 12, 2015, Judge Gleeson sentenced defendant to the low

   end of the Guidelines’ range of 292–365 months’ custody, that is, 180 months’ custody

   on Count One (conspiracy to support an FTO) and a consecutive 84 months’ custody on

   Count Two (providing support to an FTO), with credit for time served since defendant’s

   arrest in 2011. Defendant did not appeal.

   III.     The instant motions

                A. The § 2255 motions

           On April 17, 2020, nearly five years after his sentencing, defendant filed a pro se

   motion for habeas corpus relief under 28 U.S.C. § 2255. 2 To the extent it is

   comprehensible, the motion appears to claim that defendant’s sentence was substantively

   unreasonable and that Judge Gleeson insufficiently articulated the basis for the sentence;

   that relevant conduct should not have been considered in imposing sentence; that he had



   2
    Defendant filed his motion in the Court of Appeals as a motion for leave to bring a second and successive
   § 2255 motion, but the Court of Appeals denied the leave motion as unnecessary and transferred the §
   2255 motion here since defendant had not previously filed a § 2255 motion.


                                                       4
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 5 of 14 PageID #: 1146




   not committed an “actual” crime; that his sentence was disparate compared to other

   defendants convicted of terrorism crimes; that his defense counsel failed to review and

   discuss the Presentence Investigation Report with him; and that the imposition of

   restitution was improper.

          Chief Judge Brodie, to whom this case was reassigned following Judge Gleeson’s

   departure from the bench, appointed counsel to represent defendant under the Criminal

   Justice Act, and, on January 13, 2021, counsel filed what is titled on the docket as a

   “supplemental motion to vacate under § 2255.” The motion includes an affidavit from

   defendant. The overarching point of the motion and affidavit is that defendant’s guilty

   plea was not knowing and voluntary because he did not receive effective assistance of

   counsel. Defendant’s argument is that his attorneys failed to advise him that his “mere

   association” with AQAP (which he now says was all that he did) was insufficient to make

   him guilty of providing material support, and that his lack of intent to harm Americans

   constituted a viable “abandonment” defense. He further asserts that he didn’t have

   enough time to review the plea agreement and he never had a chance to explain his side

   of the story to Judge Gleeson.

          I entered an Order directing defendant’s former attorney Lisa Hoyes to submit a

   declaration responding to defendant’s allegations concerning her representation of him.

   The declaration that she has submitted discusses her practice representing clients

   generally and defendant specifically. As to the general matters, her declaration covers all

   of the issues as to which defendant contends he was not advised. As to defendant

   specifically, she states that she visited defendant frequently at the MCC; that she

   reviewed with him all of the discovery materials that were not classified; and that she




                                                5
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 6 of 14 PageID #: 1147




   discussed potential defenses to the charges, including defendant’s stated lack of intent to

   harm Americans. Her declaration also states that defendant informed her that he did take

   money from Al-Qaeda with the intention to recruit English-speaking Nigerians to travel

   to Yemen and that he made such recruitment efforts once he returned to Nigeria.

          The declaration goes on to explain that based on defendant’s statements to her, the

   discovery, and her own legal research, she believed that the facts were sufficient to

   sustain the material support charges against defendant. She denies ever advising

   defendant that “mere association” with a terrorist organization was enough to make him

   guilty of the crimes charged. She also states that she discussed an abandonment defense

   with defendant; the basis for it offered to her by defendant was that he had used the

   money given to him by al-Qaeda to start a business in Nigeria. She advised him that

   having received the money for the purpose of recruiting Nigerians for al-Qaeda and

   having actually done so, his use of the money to start a business, even if it could be

   proven to a jury as a matter of fact, did not constitute grounds for an abandonment

   defense.

           In addition, her declaration explains that she advised him that he could receive a

   significant sentence if convicted at trial, including a mandatory 10-year sentence on

   Count III. In fact, defendant was facing a life sentence if convicted on all charges.

          Finally, Ms. Hoyes avers that she gave defendant a copy of the proposed plea

   agreement at the MCC in advance of the date of the guilty plea, and that she made sure he

   had “ample time to read it, ask me questions, and discuss it with me in its entirety.” She

   advised defendant that the decision whether to plead guilty or proceed to trial was

   entirely his, and she has no recollection of defendant ever saying that he wanted to go to




                                                6
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 7 of 14 PageID #: 1148




   trial. After his guilty plea, Ms. Hoyes met with defendant to prepare him for his

   presentence interview, and she was present at the interview. She thereafter reviewed the

   PSR with him and made objections to correct errors and make sure the report was

   accurate according to what defendant had said during the interview.

              B. The § 3582(c)(1)(A) motions

          On August 21, 2020, defendant filed a pro se motion for compassionate release.

   The motion cites plaintiff’s high blood pressure and chronic kidney disease, coupled with

   the COVID-19 pandemic, as the grounds for release. He also contends that because he

   will be deported to Nigeria at the conclusion of his sentence, he is not a danger to the

   public. Finally, he contends that he has been rehabilitated in prison by taking courses and

   turning to his faith. On January 22, 2021, appointed CJA counsel filed what is entitled a

   “second motion to reduce sentence” on the same grounds.

                                         DISCUSSION

   I.     The § 2255 motions

          As the Second Circuit has observed, “Habeas corpus is not a neutral proceeding in

   which the petitioner and the State stand on an equal footing. Rather, it is an asymmetrical

   enterprise in which a prisoner seeks to overturn a presumptively valid judgment of

   conviction.” Pinkney v. Keane, 920 F.2d 1090, 1094 (2d Cir. 1990). It is defendant’s

   burden to show that his conviction or sentence is contrary to law. See id.; see also

   Hawkins v. Costello, 460 F.3d 238, 246 (2d Cir. 2006). He has not come close to

   meeting that burden here.

          First, his claims are time-barred under 28 U.S.C. § 2255(f). That statute provides

   a limitations period of one year from the date a defendant’s conviction becomes final.




                                                7
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 8 of 14 PageID #: 1149




   Here, defendant’s conviction became final fourteen days after the judgment was entered

   on August 17, 2015, and thus defendant had to bring any § 2255 motion by August 31,

   2016. See United States v. Wright, 945 F.3d 677, 683 (2d Cir. 2019) (conviction final

   fourteen days after judgment is entered if no notice of appeal or other post-conviction

   motion is filed). He is more than three years late.

              Defendant attempts to escape the time bar through equitable tolling. To do that,

   he would have to demonstrate both extraordinary circumstances beyond his control and

   due diligence. See id. at 684-85. He has not attempted to demonstrate either,

   undoubtedly because he knew nothing more when he finally filed his § 2255 motion than

   he did the day he was sentenced, and nothing impeded him from filing the motion years

   earlier.

              Instead, he asserts his “actual innocence,” another gateway to consideration of the

   merits of an otherwise time-barred § 2255 motion. See McQuiggin v. Perkins, 569 U.S.

   383, 392 (2013) (actual innocence, or the fundamental miscarriage of justice exception, is

   grounded in the equitable discretion of habeas courts and may allow pursuit of an

   otherwise untimely motion). But actual innocence requires a much stronger showing

   than defendant has made here. He has to produce “new reliable evidence – whether it be

   exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

   evidence – that was not presented at trial” and “show that it is more likely than not that

   no reasonable juror would have found [him] guilty beyond a reasonable doubt.” Schlup

   v. Delo, 513 U.S. 298, 324-27 (1995).

              The only “new evidence” defendant has produced is his own conclusory, self-

   serving affidavit. It is not only unconvincing by itself, but when measured against his




                                                   8
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 9 of 14 PageID #: 1150




   prior statements to Judge Gleeson – at his plea hearing, in his lengthy presentence letter,

   and at sentencing – the material parts of it are patently incredible. No further evidence

   beyond defendant’s own inconsistencies would be necessary to deny his motion, but

   when his affidavit is further juxtaposed against the detailed declaration of Ms. Hoyes, it is

   clear that defendant has made no showing of “actual innocence” as required by the cases.

   See, e.g., Stein v. Stallone, No. 17-CV-0670, 2019 WL 5578236, at *12 (N.D.N.Y. Oct.

   29, 2019) (rejecting claim of actual innocence based on defendant’s self-serving affidavit

   in light of defendant’s “unequivocal” guilty plea, statements at the plea hearing, and

   statements at sentencing); Read v. Thompson, No. 13-CV-3661, 2016 WL 165715, at *10

   (S.D.N.Y. Jan. 13, 2016) (rejecting claim of actual innocence based on unreliable and

   incredible affidavit).

           For the same reason, defendant’s ineffective assistance of counsel claim fails on

   the merits, even without regard to the statute of limitations problem. The standard for

   proving that claim has been stated too often to require any discussion – defendant must

   prove that counsel’s actions were objectively unreasonable and there is a reasonable

   probability that but for counsel’s errors the factfinder would have possessed reasonable

   doubt as to petitioner’s guilt. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

   Here, since I am permitted to resolve disputes raised by the affidavits in the context of a §

   2255 motion, see Chang v. United States, 250 F.3d 79, 85-86 (2d Cir. 2001), I find that

   Ms. Hoyes’ thorough declaration relates the actual advice defendant received, and, upon

   that finding, it is clear that defendant can satisfy neither prong of Strickland.

   Specifically, other than defendant’s affidavit on this motion, the record is overwhelming

   that he knew he was guilty, that he voluntarily pled guilty with full awareness of his




                                                  9
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 10 of 14 PageID #: 1151




   rights and of the risks of trial, that he had no viable defenses to Counts One and Two, and

   that there was a factual basis for his guilty plea. 3

            The record conclusively shows that defendant’s § 2255 claims are without merit.

   There is no need for a further hearing. See Puglisi v. United States, 586 F.3d 209, 218

   (2d Cir. 2009) (no hearing required where defendant failed to establish a plausible claim

   for relief under § 2255), Chang, 250 F.3d at 86 (district court need not hold full

   testimonial hearing where defendant’s motion “involve[s] a generic claim . . . based

   solely on his own highly self-serving and improbable assertions”).

   II.      Compassionate release

            In general, a “court may not modify a term of imprisonment once it has been

   imposed.” 18 U.S.C. § 3582(c). However, a convicted defendant may bring a motion to

   reduce the term of his imprisonment under the compassionate release statute. 18 U.S.C. §

   3582(c)(1)(A)(i). A defendant may only apply to the court for release under this

   provision once he has “fully exhausted all administrative rights to appeal a failure of the

   Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days from the

   receipt of such a request by the warden.” Id. § 3582(c)(1)(A). The parties agree that

   defendant has exhausted his administrative rights here.

            Upon proper exhaustion, a court may reduce a term of imprisonment, after

   considering the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary and

   compelling reasons warrant such a reduction . . . and that such a reduction is consistent


   3
    Defendant’s remaining claims are even less substantial. Even if these claims were not time-barred and
   further barred by his failure to appeal and his appellate waiver, they are meritless. Defense counsel’s
   argument at sentencing highlighted the sentences of others convicted of terrorism to argue for a lesser
   sentence, Judge Gleeson properly articulated his rationale for the sentence – explaining his consideration of
   defendant’s offenses, the need to keep the public safe from future crimes, and defendant’s personal history
   and characteristics – and defendant received a substantively reasonable sentence 28 months below the
   bottom end of the guidelines range.


                                                        10
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 11 of 14 PageID #: 1152




   with applicable policy statements issued by the Sentencing Commission.” Id. The

   moving defendant bears the burden of showing that these factors compel his release. See

   United States v. Ebbers, No. 02-CR-1144, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020)

   (citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an

   affirmative goal and presumptive access to proof on a given issue normally has the

   burden of proof as to that issue.”)). In determining what constitutes “extraordinary and

   compelling reasons,” a district court has “discretion” to consider “the full slate” of

   arguments that defendants present to support a sentence reduction. United States v.

   Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “The only statutory limit on what a court

   may consider to be extraordinary and compelling is that ‘[r]ehabilitation . . . alone shall

   not be considered an extraordinary and compelling reason.’” Id. at 238 (quoting 28

   U.S.C. § 994(t)).

          Even if extraordinary and compelling circumstances exist, they must outweigh the

   18 U.S.C. § 3553(a) factors to warrant a reduction in sentence. These factors include,

   inter alia, the nature and circumstances of the offense, the history and characteristics of

   the defendant, the need for the sentence imposed, the kinds of sentences available, and

   any pertinent Sentencing Commission policy statement. A sentence reduction is

   consistent with the Sentencing Commission’s policy statements if the defendant is not a

   danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

   3142(g). U.S.S.G. § 1B1.13(2). The § 3142(g) factors are largely duplicative of those in

   § 3553(a), but they also include whether the offense is a crime of violence and the weight

   of the evidence against the defendant.




                                                11
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 12 of 14 PageID #: 1153




              When the COVID-19 pandemic was in its early stages, some courts were

   amenable to considering co-morbidity factors as themselves sufficient to constitute

   extraordinary and compelling circumstances. See, e.g., United States v. Colvin, 451 F.

   Supp. 3d 237, 241 (D. Conn. 2020); United States v. Zukerman, 451 F. Supp. 3d 329, 336

   (S.D.N.Y. 2020). As the fatality rate from the disease has become better understood,

   however, many decisions reject the mere existence of co-morbidity factors alone as

   sufficient to constitute extraordinary and compelling circumstances. See, e.g., United

   States v. Ferguson, No. 19-CR-173, 2021 WL 1105228, at *4 (D. Conn. Mar. 23, 2021);

   United States v. Danilovich, No. 12-CR-171, 2020 WL 3642246, at *1 (S.D.N.Y. July 6,

   2020). Despite the ravages of the disease at the outset of the pandemic, preventative

   measures have become more widely applied, including in the Bureau of Prisons,

   treatments have improved, and more prisoners and staff have been vaccinated, suggesting

   that COVID-19 poses a lesser risk of infection and severe illness to the prison population

   today than it has for the past year, even for inmates who have co-morbidity factors.

              The facility where defendant is incarcerated, FCI Allenwood Low, has been

   aggressive in taking preventative measures. Social visits have been suspended; only

   limited group gatherings are allowed and are subject to social distancing requirements;

   inmates and staff are regularly temperature checked and checked for any respiratory

   symptoms; and vaccinations have begun. Of the 331 deaths of prisoners and staff across

   the country from COVID-19 (out of about 150,000 total inmates and 36,000 total staff),

   none have occurred at FCI Allenwood Low, and the facility has only one confirmed

   active inmate case at this time. 4



   4
       See https://www.bop.gov/coronavirus/ (last visited 3/31/2021).


                                                         12
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 13 of 14 PageID #: 1154




          I recognize that defendant has conditions, kidney disease and high blood pressure,

   that increase his risk of severe illness or death if he contracts COVID-19. But there is no

   indication in the record that he has a high risk of becoming infected with COVID-19,

   given the low incidence of infection at the facility, or that he would not recover from

   such an infection. I cannot find that the pandemic plus his conditions constitute an

   extraordinary or compelling circumstance that would warrant his release.

          Even if I found otherwise, the factors under 18 U.S.C. § 3553(a) do not weigh in

   favor of his release. As Judge Gleeson observed, the nature and circumstances of

   defendant’s crime are about as aggravated as it gets. He aligned himself with a deadly al-

   Qaeda section. He met with and received instructions from the high command of that

   terrorist organization. He used his fluency and skill in English to contribute to their

   English-language magazine that urged and taught violence against Western interests. By

   his own admission, he at least handled weapons, and the Government’s proof shows he

   received training and used those weapons. He sought to bring others onto the twisted

   path that he chose for himself.

          Other § 3553(a) factors also weigh in favor of denying his motion. General

   deterrence is essential here so that the severe consequences of choosing terrorism are

   apparent to all who might consider it. Moreover, specific deterrence as to defendant is

   also important. Even at this stage, I am not convinced that defendant is sincere in his

   renunciation of terrorism. If he were, and if he had any respect for the law, he would not

   have submitted what I have found to be an essentially false affidavit in support of his §

   2255 motion, as shown by its conflicts with his own prior testimony and the far more




                                                13
Case 1:13-cr-00109-BMC Document 86 Filed 03/31/21 Page 14 of 14 PageID #: 1155




   substantial declaration of the Federal Public Defender who represented him with the

   thoroughness that is typical of that office.

          Finally, I note that defendant has not served even half of his sentence. Judge

   Gleeson’s sentence was fully consistent with the parsimony clause of § 3553(a), and upon

   consideration of all available information relating to defendant, I see no material changes

   with the passage of time that would warrant a different conclusion.

                                         CONCLUSION

          For the reasons stated above, defendant’s motions under 28 U.S.C. § 2255 and 18

   U.S.C. § 3582(c) are denied. He has failed to make a substantial showing of the denial of

   a constitutional right. Therefore, a certificate of appealability shall not issue. 28 U.S.C.

   § 2253. Further, I certify that any appeal from this Order would not be taken in good

   faith. See 28 U.S.C. § 1915(a); Coppedge v. United States, 369 U.S. 438, 444 (1962).

    SO ORDERED.
                                                  Digitally signed by Brian M.
                                                  Cogan
                                                                     U.S.D.J.
    Dated: Brooklyn, New York
           March 31, 2021




                                                  14
